42 F.3d 1385
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank D. BORDEAUX, Sr., Plaintiff Appellant,v.KIMBERLY-CLARK CORPORATION, Defendant Appellee.
No. 94-1638.
United States Court of Appeals, Fourth Circuit.
Submitted November 17, 1994.Decided December 5, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  Charles K. McCotter, Jr., Magistrate Judge.  (CA-94-10-3-BR)
Frank D. Bordeaux, Sr., appellant pro se.  Herbert H. Thorp, Sr., Thorp & Clarke, Fayetteville, NC;  Regina L. Alberini, Mahoney, Adams & Criser, Jacksonville, FL, for appellee.
E.D.N.C.
DISMISSED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.

PER CURIAM

1
Appellant appeals from the district court's order denying Appellant's request to set aside an order granting Defendant an extension of time to respond to the complaint, and denying Appellant's motion for default judgment.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED